Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Allowable Subject Matter
1.	Claims 26-45 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3	With respect to independent claims 26, there is no teaching, suggestion, or motivation for combination in the prior art to a plurality of extended pages in each memory row of the plurality of memory rows, wherein each extended page of the plurality of extended pages includes a group of data, an address, and an error correction code (ECC) that covers the data and the address.
4.	With respect to dependent claims 27-30, since these claims are depending on claim 26, therefore claims 27-30 are allowable subject matter. 
5.	With respect to independent claims 31, there is no teaching, suggestion, or motivation for combination in the prior art to a plurality of extended pages in each row of the plurality of rows, wherein each extended page of the plurality of extended pages includes a group of data, an address, and an error correction code (ECC) that covers the data and the address.
6.	With respect to dependent claims 32-39, since these claims are depending on claim 31, therefore claims 32-39 are allowable subject matter. 
	With respect to independent claims 40, there is no teaching, suggestion, or motivation for combination in the prior art to comparing a content of the first plurality of memory cells with an address of a requested data.Page 3 of 10App. No. 16/536,107PATENTAmendment dated June 15, 2020Reply to Office Action dated March 19, 2020
8.	With respect to dependent claims 41-45, since these claims are depending on claim 40, therefore claims 41-45 are allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Ni et al (Pub. No.:  US 2008/0294935).
		Ni et al (Pub. No.:  US 2008/0294935) shows spare sector with ECC checking information.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




HY
02/01/2022
/HAN YANG/
Primary Examiner, Art Unit 2824